 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL GREGORY VALDEZ,                                 )    Case No.: 1:19-cv-0121 - JLT
                                                             )
12                    Plaintiff,                             )    ORDER GRANTING PLAINTIFF’S REQUEST
                                                             )    FOR AN EXTENSION OF TIME NUNC PRO
13           v.                                              )    TUNC
14   ANDREW M. SAUL1,                                        )
     Commissioner of Social Security,                        )    (Doc. 12)
15                                                           )
                      Defendant.                             )
16                                                           )
17           On July 18, 2019, Plaintiff filed a stipulation of the parties to extend the time for Plaintiff to
18   serve his confidential letter brief until August 14, 2019. (Doc. 12) Notably, the Scheduling Order
19   allows for a single extension of thirty days by the stipulation of the parties (Doc. 5 at 3), and this is the
20   first extension requested by either party. Accordingly, the Court ORDERS:
21           1.       The request for an extension of time (Doc. 12) is GRANTED nunc pro tunc; and
22           2.       Plaintiff SHALL serve his letter confidential brief no later than August 14, 2019.
23
24   IT IS SO ORDERED.
25       Dated:      July 28, 2019                                     /s/ Jennifer L. Thurston
26                                                               UNITED STATES MAGISTRATE JUDGE

27
28           1
             This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).

                                                                 1
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
